Matter of Shri Guru Ravidas Sabha of N.Y., Inc. v Hart (2016 NY Slip Op 00984)





Matter of Shri Guru Ravidas Sabha of N.Y., Inc. v Hart


2016 NY Slip Op 00984


Decided on February 10, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2015-11968

[*1]In the Matter of Shri Guru Ravidas Sabha of New York, Inc., et al., petitioners, 
vDuane A. Hart, etc., et al., respondents.


Michael R. Curran, Rego Park, NY, for petitioners.
Eric T. Schneiderman, Attorney General, New York, NY (Michelle R. Lambert of counsel), for respondent Duane A. Hart.
Joseph F. Kasper, Ozone Park, NY, respondent pro se.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, in the nature of prohibition to prohibit the respondent Duane A. Hart, a Justice of the Supreme Court, Queens County, from any further involvement in certain actions pending in the Supreme Court, Queens County, with respect to the petitioner Shri Guru Ravidas Sabha of New York, Inc., and mandamus to compel the respondent Duane A. Hart to certify a general election held by that petitioner on November 23, 2014.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman,  71 NY2d 564, 569; see Matter of Rush v Mordue,  68 NY2d 348, 352). The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman,  53 NY2d 12, 16). The petitioners failed to demonstrate a clear legal right to the relief sought.
DILLON, J.P., HALL, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court